Citation Nr: 1616225	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  08-06 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and/or service-connected diabetes mellitus II, an anxiety disorder, or any other service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in September 2011, at which time the Board, in pertinent part, remanded the above-listed issue for additional development.  The claim has since returned to the Board.


FINDING OF FACT

On June 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 13, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2015).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's notification containing his request to withdraw the issue has been reduced to writing, and it contains his name and claim number.  See Statement in Support of Claim received June 13, 2014; Letter from the Veteran's Representative received June 25, 2014.  The Board has not yet issued a decision concerning the issue on appeal, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id. 


ORDER

The claim of entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and/or service-connected diabetes mellitus II, an anxiety disorder, or any other service-connected disability, is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


